Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Amendment and Terminal Disclaimer filed on 08/04/2021.  The changes and remarks disclosed therein have been considered.
Claims 1-13 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 08/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent Number 10,839,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 are allowable over the art of record.
The following is a statement of reasons for the indication of allowable subject matter: there is no teaching or suggesting in the art of record disclosing a semiconductor memory comprising a first circuit including the first transistor and applying an erase voltage to the bit line; a second circuit including the second transistor and applying a write voltage to the bit line; and at least one diode connected to the bit line and the first circuit, in combination with the remaining claimed limitations as recited in the independent claim 1, nor is there suggestion or teaching a semiconductor memory comprising: a substrate; a first bit line; a first memory string provided above the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TOAN K LE/           Primary Examiner, Art Unit 2825